Title: To James Madison from Joshua Wingate Jr., 1 March 1813
From: Wingate, Joshua, Jr.
To: Madison, James


Dr Sir,Bath Dist. of Maine March 1st. 1813
It is reported that in a representation signed by a number of persons in Portland & its vicinity, in favor of J.D. Learned & Vinson as Colln. & Majr. of a Regt. of Volunteers, it is alledged that “Isaac Ilsley, Robert Ilsley, Joshua Wingate Jr, James C. Jewett, James Wingate and Thomas Pitts had not promoted the raising Volunteers, & that they had done nothing to put down Clintonianism, for reasons very obvious.” These allegations I declare to be willful and malicious falshoods, and as the representation was unquestionably got up at the instance of Learned & Vinson, I have to request, if the paper contains the charges above stated against us, (and you shall deem it proper) you would be pleased to withold the Commissions of these persons, until we have an opportunity to confute the base calumny, which we pledge ourselves to do as soon, after we receive a copy of the paper in question, as practicable. We are very unwilling to trouble you with this application, but justice to ourselves and a due respect for the good opinion and confidence of the Administration & our other political friends, requires we should defend ourselves against these foul aspersions. I have the honor to be with sentiments of the highest Esteem & Respect Your Most Obt Servt
J. Wingate Jr
